Me. Justice Wole
delivered the following opinion of the court:
This is a case prosecuted in the District Court of Maya-güez against José Dolores Espinosa, single, and Rosa Qua-glia, married, for the crime of adultery. The complaint was filed on February 27, 1903; the hearing was had on the 17th of April, following, and on the 18th judgment was rendered, the court declaring at the oral trial that the following facts had been proved:
‘ ‘ That two months ago, more or less, the accused woman, • who then lived in the house of her husband, Guillermo Nenadich, of Mayagüez, went out one night to take a walk with one of her infant daughters, and met José Dolores Espinosa at one of the small bridges on the road leading from said city to the town of Añasco, where both defendants had an interview, after which, said Espinosa, at about eleven o’clock that same night got into the house of the spouses Nenadich by a window opening upon the room where the aforesaid Rosa Quaglia slept with said daughter, and passed the night there, sharing Rosa Quaglia’s cot, and had carnal intercourse with her, leaving between seven and-eight o’clock on the following morning by the same window; and subsequently Rosa Quaglia abandoned the house of her husband.”
*396The court unanimously condemned José Dolores Espinosa and Eosa Quagiia each to two years and a half of imprisonment in jail, and to pay one-half the costs of the proceedings. From said judgment the defendant José Dolores Espinosa appealed to this court. But from the transcript of the record forwarded by the clerk of the court below, it does not appear that any bill of exceptions has been filed, nor can any error be found, after a careful examination of said record, upon which to base a reversal of the judgment rendered by the district court. The hearing before this court was had on the 26th of this month. Counsel for the appellant did not appear, nor has he stated in writing the grounds of the appeal taken by him. For all the above reasons I am of opinion that the judgment rendered in this case by the District Court of Mayagiiez should be affirmed, with costs of the appeal against the appellant.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Figueras, and MacLeary concurred.